Title: From George Washington to Jean-Baptiste Donatien de Vimeur, comte de Rochambeau, 13 September 1780
From: Washington, George
To: Rochambeau, Jean-Baptiste Donatien de Vimeur, comte de


                        
                            Sir,
                            Head Quarters New Bridge Sepr 13th 1780
                        
                        I have just received advices from pretty good authority; of which the inclosed is a copy. From the complexion
                            and agreement of these accounts, it seems very probable, that the Count De Guichen is really approaching the coast. Should
                            this be the case it is of so much importance to lose no time in concerting our plans, that I renew my proposal for
                            meeting you and the Admiral the 20th instant, and shall be at Hartford accordingly. The inconveniences, which may attend
                            our absence on the supposition mentioned in my letter of this morning are not a counterballance, for the advantages of the
                            interview on the present supposition.
                        Should the Count De Guichen arrive before the end of this month, I still recommend New York to be our object;
                            and in this view, I cannot forbear repeating to you how essential it is, that the fleet should instantly proceed to take
                            possession of the port, and that your troops should as soon as possible form a junction with ours by way of the Sound. The
                            former is in my opinion the most critical point of the operation, and the advanced period of the season increases the
                            necessity of dispatch in the execution. I mention this lest the arrival of the Count De Guichen should antecede our
                            interview.
                        I have directed Capts. Dobbes and Shaw to hold themselves in readiness to repair to the fleet on the first
                            notice. A letter from the Admiral, or from you to Capt. Dobbes at Fish Kill will be immediately obeyed. I have the honor
                            to be with the greatest esteem Sir Your most Obedt & humble servant
                        
                            Go: Washington
                        
                    